Exhibit 10.60 CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE SYMBOL “[***]” HAS BEEN INSERTED IN PLACE OF THE PORTIONS SO OMITTED. Execution Copy CAPACITY PURCHASE AGREEMENT between Continental Airlines, Inc., Pinnacle Airlines Corp. and Colgan Air, Inc. Dated as of February 2, 2007 CAPACITY PURCHASE AGREEMENT This Capacity Purchase Agreement (this “Agreement”), dated as of February 2,2007, is among Continental Airlines, Inc., a Delaware corporation (“Continental”), Pinnacle Airlines Corp., a Delaware corporation (“Parent”), and Colgan Air, Inc., a Virginia corporation (“Carrier” and, together with Parent, “Contractor”). NOW, THEREFORE, in consideration of the mutual covenants and obligations hereinafter contained, the parties agree as follows: ARTICLE I DEFINITIONS Capitalized terms used in this Agreement (including, unless otherwise defined therein, in the Schedules, Appendices and Exhibits to this Agreement) shall have the meanings set forth in ExhibitA hereto. ARTICLE II CAPACITY PURCHASE, SCHEDULES AND FARES Section 2.01Capacity Purchase.Continental agrees to purchase the capacity of the Covered Aircraft for the Term, under the terms and conditions set forth herein and for the consideration described in ArticleIII.Subject to the terms and conditions of this Agreement, Contractor shall provide all of the capacity of the Covered Aircraft solely to Continental and use the Covered Aircraft solely to operate the Scheduled Flights and maintenance flights. (a)Fares, Rules and Seat Inventory.Continental shall establish and publish all fares and related tariff rules for all seats on the Covered Aircraft on all Scheduled Flights.Contractor shall not publish any fares, tariffs, or related information for the Covered Aircraft on any Scheduled Flights.In addition, Continental shall have complete control over all seat inventory and inventory and revenue management decisions for the Covered Aircraft, including overbooking levels, discount seat levels and allocation of seats among various fare buckets. (b)Flight Schedules.Continental shall, in its sole discretion, establish and publish all schedules for the Covered Aircraft (such scheduled flights, together with Charter Flights and ferry flights required to accommodate such scheduled flights and Charter Flights or otherwise made at Continental’s request, referred to herein as “Scheduled Flights”), including determining the city-pairs served, frequencies, utilization and timing of scheduled arrivals and departures, and shall, in its sole discretion, make all determinations regarding the establishment and scheduling of any Charter Flights; provided that such schedules shall be subject to Reasonable Operating Constraints and provided further, that one of the Covered Aircraft shall be an operational spare and shall not be scheduled for Scheduled Flights (except when needed as a spare aircraft and except as otherwise elected by Continental, provided that, in connection with such election Continental and Contractor have first agreed to any appropriate modification to the Benchmark Controllable Cancellation Number).Continental shall also be entitled, in its sole discretion and at any time prior to takeoff, to direct Contractor to delay or cancel a Scheduled Flight, including without limitation for delays and cancellations that are ATC or weather related, and Contractor shall take all necessary action to give effect to any such direction.Contractor and Continental shall meet monthly (but not later than the fourth Friday of each calendar month) to review the planned flight schedules for the Covered Aircraft for each of the next threemonths.At such meeting, Continental shall present a planned flight schedule for the Covered Aircraft for each of the next three months, including a proposed Final Monthly Schedule for the next calendar month.At such meeting, Continental shall review and consider any changes to the planned flight schedule for the Covered Aircraft, including the proposed Final Monthly Schedule, suggested by Contractor.Not later than three Business Days prior to the beginning of each calendar month, Continental will deliver to Contractor the Final Monthly Schedule.Following such monthly meetings and delivery of the Final Monthly Schedule, however, Continental may make such adjustments to the proposed Final Monthly Schedule as it deems appropriate (subject to Reasonable Operating Constraints). (c)Wet Leases.At Continental’s option, and provided that Contractor is not adversely affected in any material respect, Contractor shall “wet lease” one or more of the Covered Aircraft to Continental, on terms mutually acceptable to the parties hereto, which terms are identical in all material respects, economically and otherwise, to the terms of this Agreement (taking into account the inherent differences between a “wet lease” arrangement and a capacity purchase arrangement), and such “wet lease” shall supersede the capacity purchase provisions of this Agreement with respect to such Covered Aircraft.In such event, Contractor’s compensation hereunder, including without limitation in this Article II, in Article III and in Schedule 3, shall be adjusted so that Contractor’s aggregate compensation from such “wet lease” arrangements and the capacity purchase arrangements applicable to the remaining Covered Aircraft are equal to the amount of Contractor’s aggregate compensation had no such “wet lease” arrangements been entered into. Section 2.02Flight-Related Revenues.Contractor acknowledges and agrees that all revenues resulting from the sale and issuance of passenger tickets associated with the operation of the Covered Aircraft and all other sources of revenue associated with the operation of the Covered Aircraft, including without limitation revenues relating to the transportation of cargo or mail and revenues associated with food, beverage and duty-free services and guaranteed or incentive payments from airport or governmental authorities, civic associations or other third parties in connection with scheduling flights to such airport or locality, are the sole property of and shall be retained by Continental (or, if received by Contractor, shall be promptly remitted to Continental). Section 2.03Pass Travel.All pass travel and other non-revenue travel on any Scheduled Flight shall be administered in accordance with ExhibitE. Section 2.04Maintenance Flights.Notwithstanding anything to the contrary contained in this ArticleII or elsewhere in this Agreement, Contractor shall be entitled to use the Covered Aircraft as agreed by Continental and Contractor for the purpose of flying maintenance flights required to facilitate the proper maintenance of the Covered Aircraft and approved by Continental as part of the Final Monthly Schedule. ARTICLE III CONTRACTOR COMPENSATION Section 3.01Base and Incentive Compensation.For and in consideration of the transportation services, facilities and other services to be provided by Contractor hereunder, Continental shall pay Contractor the base and incentive compensation as provided in ParagraphA of Schedule3 hereto, subject to the terms and conditions set forth in this ArticleIII. Section 3.02Periodic Adjustment of Base and Incentive Compensation.The rates under this Agreement set forth in Appendices1 and 3 to Schedule3 hereto, the Controllable Completion Factor Incentive Rate set forth in Appendix2 to Schedule3 and the on-time arrival rate set forth in Appendix4 to Schedule3 hereto shall remain in effect through the first Anniversary Date, and thereafter shall be adjusted on each Anniversary Date, as follows: the new rates, applicable beginning on such Anniversary Date, shall equal the rates in effect on the immediately preceding date multiplied by the lower of (a)the Annual CPI Change and (b)[***]; provided that the rate for each Covered Aircraft for each day in the Term set forth on Appendix1 to Schedule3 shall not be adjusted pursuant to this Section3.02. Section 3.03Contractor Expenses.Except as provided otherwise in Section3.04, Contractor shall discharge in accordance with commercially reasonable practices all expenses incurred in connection with Contractor’s provision of Regional Airline Services. For the avoidance of doubt, Contractor agrees that, in connection with its provision of Regional Airline Services to Continental under the CPA and the provision of other services contemplated to be performed by Contractor under the Ancillary Agreements, it shall use commercially reasonable efforts to minimize costs incurred by it if such costs would be reimbursable by Continental to Contractor in accordance with the CPA or the applicable Ancillary Agreement.Further to the foregoing, if Continental can provide or arrange to provide any service or item for which Continental is required to reimburse Contractor for its cost of providing at a lower cost than applicable to Contractor, then Contractor shall allow Continental to provide or arrange to provide such service or item in order to permit Continental to lower its costs, provided such arrangement does not materially impact Contractor’s performance under this Agreement. Section 3.04Continental Expenses (a)Certain Expenses.Continental shall incur directly those expenses relating to the Regional Airlines Services that are described in ParagraphB(1) of Schedule3. (b)Design Changes.Continental shall be responsible for any reasonable out-of-pocket expenses relating to interior and exterior design changes to the Covered Aircraft and other product-related changes required by Continental, including facility-related design changes and the cost of changes in uniforms and other livery, in each case that occur outside of Contractor’s normal aircraft and facility refurbishment program. Section 3.05Audit Rights; Financial Information.Contractor shall make available for inspection by Continental and its outside auditors and advisors, within a reasonable period of time after Continental makes a written request therefor, all of Contractor’s books and records (including all financial and accounting records and operations reports, and records of other subsidiaries or affiliates of Contractor, if any) as necessary to audit any payments made or amounts or setoff pursuant to this Agreement or otherwise related to Contractor’s provision of Regional Airline Services to Continental.Continental and its outside auditors and advisors shall be entitled to make copies and notes of such information as they deem necessary and to discuss such records with Contractor’s President or such other employees or agents of Contractor knowledgeable about such records.Upon the reasonable written request of Continental or its outside auditors or advisors, Contractor will cooperate with Continental and its outside auditors and advisors to permit Continental and its outside auditors and advisors access to Contractor’s outside auditors for purposes of reviewing such records.In addition, Contractor shall deliver or cause to be delivered to Continental (I)as soon as available, but in any event within 90days after the end of each fiscal year, a copy of the consolidated balance sheet of each of Carrier (if available in respect of Carrier) and Parent, as at the end of such year, and the related consolidated statements of income and retained earnings and of cash flows for such year, setting forth in each case in comparative form the figures for the previous year, reported on in the case of Parent by an independent certified public accountants of nationally recognized standing; and (II)as soon as available, but in any event not later than 45days after the end of each of the first three quarterly periods of each fiscal year, the unaudited consolidated balance sheet of each of Carrier and Parent, as at the end of such quarter, and the related unaudited consolidated statements of income and retained earnings and of cash flows for such quarter and the portion of the fiscal year through the end of such quarter, setting forth in each case in comparative form the figures for the previous year, certified by a responsible officer of Carrier or Parent, as the case may be, as being fairly stated in all material respects (subject to normal year-end audit adjustments); provided, that no Person shall be required to deliver financial statements pursuant to this sentence at any time that such Person is a reporting issuer pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934, as amended, and such financial statements are timely filed with the Securities and Exchange Commission pursuant thereto.All financial statements delivered hereunder shall be complete and correct in all material respects and shall be prepared in reasonable detail and in accordance with GAAP applied consistently throughout the periods reflected therein and with prior periods (except as approved by such accountants or officer, as the case may be, and disclosed therein). Section 3.06Billing and Payment; Reconciliation. (a)Billing and Payment.On the next Business Day after Contractor receives the Final Monthly Schedule from Continental pursuant to Section2.01(b), Contractor shall present a reasonably detailed written invoice for amounts due under this Agreement in respect of the Base Compensation for the Scheduled Flights during the month to which such Final Monthly Schedule pertains.Continental shall pay Contractor the amount due under such invoice (the “Invoiced Amount”), subject to Continental’s right to dispute any calculations set forth on such invoice that do not comply with the terms of this Agreement, net of amounts owed by Contractor to Continental, including without limitation amounts owed under the Master Facility and Ground Handling Agreement and/or any other amounts as mutually agreed to by both Contractor and Continental, as follows: (i)[***] of the Invoiced Amount shall be payable by Continental to Contractor, by electronic transfer of funds to a bank account designated by Contractor, available on or before the first day of the month (or if such day is not a Business Day, the next Business Day) to which such invoice relates; (ii)[***] of the Invoiced Amount shall be payable by Continental to Contractor, by electronic transfer of funds to a bank account designated by Contractor, available on or before the 8th day of the month (or if such day is not a Business Day, the next Business Day) to which the invoice relates; (iii)[***] of the Invoiced Amount shall be payable by Continental to Contractor, by electronic transfer of funds to a bank account designated by Contractor, available on or before the 15thday of the month (or if such day is not a Business Day, the next Business Day) to which the invoice relates; and (iv)[***] of the Invoiced Amount shall be payable by Continental to Contractor, by electronic transfer of funds to a bank account designated by Contractor, available on or before the 22ndday of the month (or if such day is not a Business Day, the next Business Day) to which the invoice relates. (b)Reconciliation.Not later than 14days following the end of each month, Contractor and Continental shall reconcile actual amounts due in respect of such month with the estimated amounts included in the Invoiced Amount for such items for such month in accordance with the terms and conditions set forth in Schedule3.On or before the 15thday following the end of such month (or if such day is not a Business Day, the next Business Day), such reconciled amounts for such month to the extent applicable: (i)shall be paid by Continental to Contractor, together with any payment to be made by Continental pursuant to Section3.06(a)(iii) above, or (ii)shall be paid by Contractor to Continental or set off by Continental against any other amounts owing to Contractor.Further reconciliations shall be made on or prior to the 22ndday following the end of such month (or if such day is not a Business Day, the next Business Day) to the extent necessary as a result of Continental’s review of financial information provided by Contractor in respect of such month.Such further reconciled amounts for such month to the extent applicable (x)shall be paid by Continental to Contractor, together with any other payment to be made by Continental pursuant to Section 3.06(a)(iv) above, or (y)shall be paid by Contractor to Continental or set off by Continental against any other amounts owing to Contractor.If, subsequent to any reconciliation payments or set-off, as the case may be, Carrier’s or Parent’s financial statements are restated, amended or otherwise adjusted for any calendar month or quarter, then the reconciled amounts for such period shall be recalculated in accordance with the terms and conditions set forth in Schedule3, and the parties shall make further payments or set off further amounts as appropriate in respect of such recalculations. ARTICLE IV CONTRACTOR OPERATIONS AND AGREEMENTS WITH CONTINENTAL Section 4.01Crews, Etc (a)Contractor shall be responsible for providing all crews (flight and cabin), maintenance personnel, gate agents and other ground personnel necessary to operate the Scheduled Flights and for all aspects (personnel and other) of dispatch control (in each case except as such persons are provided by Continental pursuant to the Master Facility and Ground Handling Agreement), and with respect to ground handling services, Contractor agrees that it will not subcontract the performance of any such services to any party that is not a Subsidiary of Carrier or Parent without Continental’s prior approval; provided, that, any party utilized to perform similar services at the applicable airport by Continental for flights operated by Continental shall be deemed approved by Continental for use by Contractor in performing such services for Scheduled Flights, and provided further that, at any Continental Hub Airport, Parent or a Subsidiary of Parent that is reasonably acceptable to Continental shall provide such services, unless otherwise approved in advance by Continental. (b)Contractor agrees to give any furloughed Continental pilots preferential interview status for any pilot openings that may occur at Contractor.Any furloughed Continental pilot hired by Contractor will not be required by Contractor to resign from Continental as a condition for applying or being employed as a pilot of Contractor. (c)Continental agrees to give Contractor pilots preferential interview status for any pilot opening that may occur at Continental, consistent with commitments concerning pilots of other carriers. Section 4.02Governmental Regulations.Contractor has and shall maintain all certifications, permits, licenses, certificates, exemptions, approvals, plans, and insurance required by governmental authorities, including, without limitation, FAA, DOT and TSA, to enable Contractor to perform the services required by this Agreement.All flight operations, dispatch operations and all other operations and services undertaken by Contractor pursuant to this Agreement shall be conducted, operated and provided by Contractor in compliance with all U.S. and foreign governmental laws, regulations and requirements, including, without limitation, those relating to airport security, the use and transportation of hazardous materials and dangerous goods, crew qualifications, crew training and crew hours, the carriage of persons with disabilities and without any violation of U.S. or foreign laws, regulations or governmental prohibitions.All Covered Aircraft shall be operated and maintained by Contractor in compliance with all laws, regulations and governmental requirements, Contractor’s own operations manuals and maintenance manuals and procedures, and all applicable equipment manufacturers’ manuals and instructions. It is agreed that Continental shall designate the most efficient runway for EWR operations, which normally shall be EWR Runway 11/29 when fully operational, available and allowed for safe operation of such flight, which may be changed in Continental’s sole discretion as often as may be necessary or desirable on the basis of weather, air traffic control (ATC) or other conditions to maximize the efficiency of EWR operations and Continental’s network system.For each EWR flight operated under this Agreement and only to the extent consistent with safe operation of such flight, Contractor shall use commercially reasonable efforts to request ATC clearance to use the most efficient runway, as designated by Continental, when, in the sole judgment of Contractor and the pilot in command (PIC), there is no safety reason or concern to request another runway.Continental shall control the use and substitution of any and all slots, operating authorizations and similar or successor authority issued by the FAA or any airport operator for the operation of each flight under this Agreement to enable Continental to manage the priority of each such flight among all flights in Continental’s network system.Contractor shall inform Continental no later than 7:00am (Newark time) each day (and updated as operational needs require) of all material aspects of Contractor’s ATC plans for all flights operated under this Agreement on such day and shall defer to Continental’s preferences for such plans, including, without limitation, the most efficient runway for EWR operations, unless inconsistent with any other provision of this Agreement.Contractor shall obtain all required authorizations, certifications, approvals and training to conduct Required Navigation Performance (RNP) Area Navigation (RNAV) operations for all flights under this Agreement. Notwithstanding the foregoing, no provision of this Agreement shall be understood or deemed to affect or limit the responsibility and authority of the PIC of such flight under 14 CFR 91.3 or any successor regulation. Section 4.03Quality of Service.At all times, Contractor shall provide Regional Airline Services with appropriate standards of care, but in no event lower than such standards utilized by Continental as of the date of this Agreement. Continental procedures, performance standards and means of measurement thereof concerning the provision of air passenger and air cargo services shall be applicable to all Regional Airline Services provided by Contractor.Contractor shall achieve at least the comparable quality of airline service as provided by Continental, subject to limitations imposed by the type of aircraft used by Contractor and its route network. Contractor agrees that the noise and vibration suppression system that each Covered Aircraft is to be equipped with will be operable and activated for at least [***] of the time that it is lawful for such system to be activated. Contractor shall comply with all airline customer service commitments and policies of Continental as of the date hereof, including without limitation the “CustomerFirst” commitments, and employee conduct, appearance and training policies in place as of the date hereof, and shall handle customer-related services in a professional, businesslike and courteous manner.In connection therewith, Contractor shall maintain aircraft cleaning cycles and policies, and shall maintain adequate staffing levels, to ensure at least a comparable level of customer service and operational efficiency that Continental achieves, including without limitation in respect of customer complaint response, ticketing and boarding timing, oversales, baggage services and handling of irregular operations.In addition, at the request of Continental, Contractor shall comply with all such airline customer service commitments, policies and standards of care of Continental as adopted, amended or supplemented after the date hereof.Contractor shall ensure that all Covered Aircraft are equipped with ACARS (Aircraft Communications Addressing and Reporting System). Contractor shall provide Continental with timely communication regarding the status of all Scheduled Flights, and shall perform closeout procedures at service levels at least as high as those of Continental at comparably-sized airports.Contractor will use Continental’s standard procedures for processing and adjudicating all claims for which Contractor is responsible in an effort to avoid such matters becoming the subject of claims, litigation or an investigation by a governmental agency or authority.At either party’s request, Contractor and Continental will meet to discuss and review Contractor’s customer service and handling procedures and policies and its employees’ conduct, appearance and training standards and policies. Section 4.04Incidents or Accidents.Contractor shall promptly notify Continental of all irregularities involving a Scheduled Flight or Covered Aircraft operated by Contractor, including, without limitation, aircraft accidents and incidents, which result in any damage to persons and/or property or may otherwise result in a complaint or claim by passengers or an investigation by a governmental agency or authority.Contractor shall furnish to Continental as much detail as practicable concerning such irregularities and shall cooperate with Continental at Contractor’s own expense in any appropriate investigation. Section 4.05Emergency Response.Carrier shall adopt Continental’s Emergency Response Plan for aircraft accidents or incidents and shall be responsible for Continental’s direct costs resulting from Contractor’s participation in such plan.In the event of an accident or incident involving a Covered Aircraft or Scheduled Flight, Continental will have the right to manage the emergency response efforts on behalf of Contractor with full cooperation from Contractor. Section 4.06Safety Matters.In the event of a reasonable safety concern, Continental shall have the right, at its own cost, to inspect, review, and observe Contractor’s operations of Scheduled Flights.Notwithstanding the conduct or absence of any such review, Contractor is and shall remain solely responsible for the safe operation of its aircraft and the safe provision of all Scheduled Flights and other Regional Airline Services, including without limitation (a) complying with all FAA and TSA regulations the responsibility for compliance with which is not specifically allocated to another party pursuant to the Master Facility and Ground Handling Agreement, and (b) maintaining the airworthiness of all Covered Aircraft.Nothing in this Section4.06 or otherwise in this Agreement is intended or shall be interpreted to make Continental responsible for such safety matters. Section 4.07Master Facility and Ground Handling Agreement.Contemporaneous with the execution and delivery of this Agreement, Contractor and Continental shall enter into a Master Facility and Ground Handling Agreement in the form attached hereto as ExhibitC.The parties agree that, in the event of a conflict between the provisions of Article VII hereof and the indemnification provisions of the Master Facility and Ground Handling Agreement, the latter shall control. Section 4.08Codeshare Terms.Contractor agrees to operate all Scheduled Flights using the Continental flight code and flight numbers assigned by Continental, or such other flight codes and flight numbers as may be assigned by Continental (to accommodate, for example, a Continental alliance partner), and otherwise under the codeshare terms set forth in ExhibitD. Section 4.09Fuel Purchasing Agreement.Contemporaneous with the execution and delivery of this Agreement, Continental and Contractor shall enter into the Fuel Purchasing Agreement in the form attached hereto as ExhibitF. Section 4.10Slots and Route Authorities.At the request of Continental made at any time and from time to time, including upon termination of this Agreement, Contractor shall use its commercially reasonable efforts to transfer to Continental or its designee, to the extent permitted by law, any airport takeoff or landing slots, route authorities or other similar regulatory authorizations transferred to Contractor by Continental for use in connection with Scheduled Flights, or acquired by Contractor for use for Scheduled Flights, in consideration of the payment to Contractor of the net book value, if any, of such slot, authority or authorization on Contractor’s books.Contractor’s obligations pursuant to the immediately preceding sentence shall survive the termination of this Agreement for so long as any transfer requested pursuant to this Section4.10 shall not have been completed.Contractor hereby agrees that all of Contractor’s contacts or communications with any applicable regulatory authority concerning any airport takeoff or landing slots, route authorities or other similar regulatory authorizations used for Scheduled Flights will be coordinated through Continental.If any airport takeoff or landing slot, route authority or other similar regulatory authorization transferred to Contractor by Continental for use in connection with Scheduled Flights or acquired by Contractor and used for Scheduled Flights is withdrawn or otherwise forfeited as a result of Controllable Cancellations or any other reason within Contractor’s reasonable control, then Contractor agrees to pay to Continental promptly upon demand an amount equal to the market value of such withdrawn or forfeited slot, authority or authorization. Section 4.11Use of Continental Marks.Continental hereby grants to Contractor the non-exclusive and non-transferable rights to use the Continental Marks and other Identification as provided in, and Contractor shall use the Continental Marks and other Identification in accordance with the terms and conditions of, ExhibitG. Section 4.12Use of Contractor Marks.Contractor hereby grants to Continental the non-exclusive and non-transferable rights to use the Contractor Marks as provided in, and Continental shall use the Contractor Marks in accordance with the terms and conditions of, ExhibitH. Section 4.13Catering Standards.Continental and Contractor shall comply with the catering requirements set forth on ExhibitI hereto.The parties agree that, in the event of a conflict between the provisions of ExhibitI and the Contractor Ground Handling Agreement, the provisions of ExhibitI shall control. Section 4.14Ticket Handling Terms.Continental and Contractor shall comply with the ticket handling requirements set forth in ExhibitJ hereto.The parties agree that, in the event of a conflict between the provisions of ExhibitJ and the Contractor Ground Handling Agreement, the provisions of ExhibitJ shall control. Section 4.15Fuel Efficiency Program.Contractor shall promptly adopt and adhere to a fuel efficiency program as described on ExhibitK hereto. ARTICLE V CERTAIN RIGHTS OF CONTINENTAL Section 5.01Use of Covered Aircraft.Contractor agrees that, except as otherwise directed or approved in writing by Continental in Continental’s sole discretion, the Covered Aircraft may be used only to provide Regional Airline Services.Without the written consent of Continental, the Covered Aircraft may not be used by Contractor for any other purpose, including without limitation flying for any other airline or on Contractor’s own behalf. Section 5.02Most Favored Nations.Notwithstanding any other provision in this Agreement to the contrary, at any time during the Term if Contractor or any Affiliate of Contractor begins operating any Bombardier Q400 aircraft for another Person, then for every such aircraft so operated by Contractor or any Affiliate thereof, the rate set forth on Appendix 1 to Schedule 3 hereto captioned “for each day in the Term” shall be reduced by [***], up to a maximum reduction of [***] (if [***] or more such aircraft are so operated). Section 5.03Change of Control.Upon the occurrence of a Change of Control of Parent or Contractor without the prior written consent of Continental, Continental shall have the right to terminate this Agreement on 90 days prior written notice to Contractor, such notice to be delivered not later than 90 days after Continental becomes aware of such Change of Control (which termination shall not be effective if the circumstances giving rise to such Change of Control shall no longer exist on the 30th day after Continental delivers such written notice to Contractor). ARTICLE VI INSURANCE Section 6.01Minimum Insurance Coverages.During the Term, Contractor shall maintain, or cause to be maintained, in full force and effect policies of insurance with insurers of recognized reputation and responsibility, in each case to the extent available on a commercially reasonable basis, as follows: (a)Comprehensive aircraft hull and liability insurance, including aircraft third party, passenger liability (including passengers’ baggage and personal effects), cargo and mail legal liability, and all-risk ground and flight physical damage,with a combined single limit of not less than [***] per occurrence, a minimum limit in respect of personal injury (per clause AVN 60 or its equivalent) of [***] per occurrence and in the aggregate, andWar Risk hull and liability insurance as provided by the Federal Aviation Administration program with a combined single limit no less than [***] per occurrence; (b)Workers’ compensation as required by the appropriate jurisdiction and employer’s liability with a limit of not less than [***] combined single limit; (c)Other property and liability insurance coverages of the types and in the amounts that would be considered reasonably prudent for a business organization of Contractor’s size and nature, under the insurance market conditions in effect at the time of placement, but in any event of the type and the amount that Continental may reasonably require to prevent or minimize a disruption in the provision of Regional Airline Services resulting from a casualty or liability incident related to Contractor’s operations.All coverages described in this Section6.01 shall be placed with deductibles reasonably prudent for a business organization of Contractor’s size and nature, under the insurance market conditions in effect at the time of placement; and (d)All other insurance that Contractor is required to maintain by any applicable governmental or airport authority, or by any lessor or owner of any Covered Aircraft, or otherwise pursuant to any lease or other contract relating to the Covered Aircraft or Contractor’s provision of Regional Airline Services. Section 6.02Endorsements.Contractor shall cause the policies described in Section6.01 to be duly and properly endorsed by Contractor’s insurance underwriters with respect to Contractor’s flights and operations as follows: (a)To provide that the underwriters shall waive subrogation rights against Continental, its directors, officers, agents, employees and other authorized representatives, except for their gross negligence or willful misconduct; (b)To provide that Continental, its directors, officers, agents, employees and other authorized representatives shall be endorsed as additional insured parties, except for their gross negligence or willful misconduct; (c)To provide that insurance shall be primary to and without right of contribution from any other insurance which may be available to the additional insureds; (d)To include a breach of warranty provision in favor of the additional insureds; (e)To accept and insure Contractor’s hold harmless and indemnity undertakings set forth in this Agreement, but only to the extent of the coverage afforded by the policy or policies; (f)To include a severability of interest (cross liability) provision whereby such insurance applies separately to each insured; and (g)To provide that such policies shall not be canceled, terminated or materially altered, changed or amended until 30days (but seven days or such lesser period as may be available in respect of hull, war and allied perils) after written notice shall have been sent to Continental. Section 6.03Evidence of Insurance Coverage.At the commencement of this Agreement, and thereafter at Continental’s request, Contractor shall furnish to Continental evidence reasonably satisfactory to Continental of such insurance coverage and endorsements, including certificates certifying that such insurance and endorsements are in full force and effect.Initially, this evidence shall be a certificate of insurance.If Contractor fails to acquire or maintain insurance as herein provided, Continental may at its option secure such insurance on Contractor’s behalf at Contractor’s expense. ARTICLE VII INDEMNIFICATION Section 7.01Contractor Indemnification of Continental.Contractor shall be liable for and hereby agrees to fully defend, release, discharge, indemnify and hold harmless Continental, its directors, officers, employees and agents from and against any and all claims, demands, damages, liabilities, suits, judgments, actions, causes of action, losses, costs and expenses of any kind, character or nature whatsoever, including attorneys’ fees, costs and expenses in connection therewith and expenses of investigation and litigation thereof, which may be suffered by, accrued against, charged to, or recoverable from Continental or its directors, officers, employees or agents, including but not limited to, any such losses, costs and expenses involving (i)death or injury (including claims of emotional distress and other non-physical injury by passengers) to any person including any of Contractor’s or Continental’s directors, officers, employees or agents, (ii)loss of, damage to, or destruction of property (including real, tangible and intangible property, and specifically including regulatory property such as route authorities, slots and other landing rights), including any loss of use of such property, and (iii)damages due to delays in any manner, in each case arising out of, connected with, or attributable to (w)any act or omission by Contractor or any of its directors, officers, employees or agents relating to the provision of Regional Airline Services, (x)the performance, improper performance, or non-performance of any and all obligations to be undertaken by Contractor or any of its directors, officers, employees or agents pursuant to this Agreement or any Ancillary Agreement, or (y)the operation, non-operation, or improper operation of the Covered Aircraft or Contractor’s equipment or facilities at any location, in each case excluding only claims, demands, damages, liabilities, suits, judgments, actions, causes of action, losses, costs and expenses to the extent resulting from the negligence or willful misconduct of Continental or its directors, officers, agents or employees (other than negligence or willful misconduct imputed to such indemnified person by reason of its interest in a Covered Aircraft or a Covered Aircraft Sublease).Contractor will do all things necessary to cause and assure, and will cause and assure, that Contractor will at all times be and remain in custody and control of all aircraft, equipment, and facilities of, or operated by, Contractor, and Continental and its directors, officers, employees and agents shall not, for any reason, be deemed to be in custody or control, or a bailee, of such aircraft, equipment or facilities. Section 7.02Continental Indemnification of Contractor.Continental shall be liable for and hereby agrees fully to defend, release, discharge, indemnify, and hold harmless Contractor, its directors, officers, employees, and agents from and against any and all claims, demands, damages, liabilities, suits, judgments, actions, causes of action, losses, costs and expenses of any kind, character or nature whatsoever, including attorneys’ fees, costs and expenses in connection therewith and expenses of investigation and litigation thereof, which may be suffered by, accrued against, charged to, or recoverable from Contractor, or its directors, officers, employees or agents, including but not limited to, any such losses, costs and expenses involving (i)death or injury (including claims of emotional distress and other non-physical injury by passengers) to any person including any of Contractor’s or Continental’s directors, officers, employees or agents, (ii)loss of, damage to, or destruction of property (including any loss of use of such property including real, tangible and intangible property, and specifically including regulatory property such as route authorities, slots and other landing rights), and (iii)damages due to delays in any manner, in each case arising out of, connected with, or attributable to, (x)the performance, improper performance, or nonperformance of any and all obligations to be undertaken by Continental or any of its directors, officers, employees or agents pursuant to this Agreement or any Ancillary Agreement, (y)the operation, non-operation or improper operation of Continental’s aircraft, equipment or facilities (excluding, for the avoidance of doubt, Covered Aircraft and any equipment or facilities leased or subleased by Continental to Contractor) at any location, in each case excluding only claims, demands, damages, liabilities, suits judgments, actions, causes of action, losses, costs and expenses (A) to the extent resulting from the negligence or willful misconduct of Contractor or its directors, officers, agents or employees, or (B) for which Contractor is obligated to indemnify or otherwise reimburse Continental pursuant to a Covered Aircraft Sublease.Continental will do all things necessary to cause and assure, and will cause and assure, that Continental will at all times be and remain in custody and control of any aircraft, equipment and facilities of, or operated by, Continental, and Contractor and its directors, officers, employees and agents shall not, for any reason, be deemed to be in the custody or control, or a bailee, of such aircraft, equipment or facilities. Section 7.03Indemnification Claims.A party (the “Indemnified Party”) entitled to indemnification from another party under the terms of this Agreement (the“IndemnifyingParty”) shall provide the Indemnifying Party with prompt written notice (an “Indemnity Notice”) of any third party claim which the Indemnified Party believes gives rise to a claim for indemnity against the Indemnifying Party hereunder.The Indemnifying Party shall be entitled, if it accepts financial responsibility for the third party claim, to control the defense of or to settle any such third party claim at its own expense and by its own counsel; provided that the Indemnified Party’s prior written consent (which may not be unreasonably withheld or delayed) must be obtained prior to settling any such third party claim.The Indemnified Party shall provide the Indemnifying Party with such information as the Indemnifying Party shall reasonably request to defend any such third party claim and shall otherwise cooperate with the Indemnifying Party in the defense of any such third party claim.Except as set forth in this Section7.03, the Indemnified Party shall not enter into any settlement or other compromise or consent to a judgment with respect to a third party claim as to which the Indemnifying Party has an indemnity obligation hereunder without the prior written consent of the Indemnifying Party (which may not be unreasonably withheld or delayed), and the entering into of any settlement or compromise or the consent to any judgment in violation of the foregoing shall constitute a waiver by the Indemnified Party of its right to indemnity hereunder to the extent the Indemnifying Party was prejudiced thereby.Any Indemnifying Party shall be subrogated to the rights of the Indemnified Party to the extent that the Indemnifying Party pays for any loss, damage or expense suffered by the Indemnified Party hereunder.If the Indemnifying Party does not accept financial responsibility for the third party claim or fails to defend against the third party claim that is the subject of an Indemnity Notice within 30days of receiving such notice (or sooner if the nature of the third party claim so requires), or otherwise contests its obligation to indemnify the Indemnified Party in connection therewith, the Indemnified Party may, upon providing written notice to the Indemnifying Party, pay, compromise or defend such third party claim without the prior consent of the (otherwise) Indemnifying Party.In the latter event, the Indemnified Party, by proceeding to defend itself or settle the matter, does not waive any of its rights hereunder to later seek reimbursement from the Indemnifying Party. Section 7.04Employer’s Liability; Independent Contractors; Waiver of Control. (a)Employer’s Liability and Workers’ Compensation.Each party hereto assumes full responsibility for its employer’s and workers’ compensation liability to its respective officers, directors, employees or agents on account of injury or death resulting from or sustained in the performance of their respective service under this Agreement.Each party, with respect to its own employees, accepts full and exclusive liability for the payment of workers’ compensation and employer’s liability insurance premiums with respect to such employees, and for the payment of all taxes, contributions or other payments for unemployment compensation or old age or retirement benefits, pensions or annuities now or hereafter imposed upon employers by the government of the United States or any other governmental body, including state, local or foreign, with respect to such employees measured by the wages, salaries, compensation or other remuneration paid to such employees, or otherwise. (b)Employees, etc., of Contractor.The employees, agents, and independent contractors of Contractor engaged in performing any of the services Contractor is to perform pursuant to this Agreement are employees, agents, and independent contractors of Contractor for all purposes, and under no circumstances will be deemed to be employees, agents or independent contractors of Continental.In its performance under this Agreement, Contractor will act, for all purposes, as an independent contractor and not as an agent for Continental.Notwithstanding the fact that Contractor has agreed to follow certain procedures, instructions and standards of service of Continental pursuant to this Agreement, Continental will have no supervisory power or control over any employees, agents or independent contractors engaged by Contractor in connection with its performance hereunder, and all complaints or requested changes in procedures made by Continental will, in all events, be transmitted by Continental to Contractor’s designated representative.Nothing contained in this Agreement is intended to limit or condition Contractor’s control over its operations or the conduct of its business as an air carrier, and Contractor and its principals assume all risks of financial losses which may result from the operation of the air services to be provided by Contractor hereunder. (c)Employees, etc., of Continental.The employees, agents, and independent contractors of Continental engaged in performing any of the services Continental is to perform pursuant to this Agreement are employees, agents, and independent contractors of Continental for all purposes, and under no circumstances will be deemed to be employees, agents, or independent contractors of Contractor.Contractor will have no supervision or control over any such Continental employees, agents and independent contractors and any complaint or requested change in procedure made by Contractor will be transmitted by Contractor to Continental’s designated representative.In its performance under this Agreement, Continental will act, for all purposes, as an independent contractor and not as an agent for Contractor. (d)Contractor Flights.The fact that Contractor’s operations are conducted under Continental’s Marks and listed under the CO designator code will not affect their status as flights operated by Contractor for purposes of this Agreement or any other agreement between the parties, and Contractor and Continental agree to advise all third parties, including passengers, of this fact. Section 7.05Survival.The provisions of this Article VII shall survive the termination of this Agreement for a period of seven years. ARTICLE VIII TERM, TERMINATION AND DISPOSITION OF AIRCRAFT Section 8.01Term.The base term of this Agreement shall commence on the date the first Covered Aircraft is placed into service under the terms and conditions of this Agreement and, unless earlier terminated or extended as provided herein, shall continue until December 1, 2017 (the “BaseTerm”).The term (the “Term”) shall include the Base Term and any Wind-Down Period. Section 8.02Early Termination. (a)By Continental for Cause.Continental shall have the right to terminate this Agreement, immediately upon written notice (but without any prior notice) following the occurrence of any event that constitutes Cause.Any termination pursuant to this Section 8.02(a) shall supersede any other termination pursuant to any other provision of this Agreement (even if such other right of termination shall already have been exercised), and the date of first occurrence of such event constituting Cause shall be the Termination Date for purposes of this Agreement (and such Termination Date pursuant to this Section8.02(a) shall supersede any other Termination Date that may have been previously established pursuant to another termination). (b)By Continental for Breach.Continental may terminate this Agreement, with or without any advance notice, upon the occurrence of a material breach of this Agreement by Contractor as described in clause(ii) below.Continental may terminate this Agreement upon the occurrence of any other material breach of this Agreement (including any Ancillary Agreement) by Contractor or upon any material breach of that certain Code Share agreement dated as of April 1, 2005, as amended from time to time, between Carrier (or any successor to Carrier’s interest therein) and Continental, which breach shall not have been cured within 60days after written notice of such breach is delivered by Continental to Contractor.The parties hereto agree that, without limiting the circumstances or events that may constitute a material breach each of the following shall constitute a material breach of this Agreement by Contractor: (i)the occurrence of a System Flight Disruption, (ii)a reasonable and good faith determination by Continental, using recognized standards of safety, that there is a material safety concern with the operation of any Scheduled Flights, (iii)the grounding of any Contractor Fleet by regulatory or court order or other governmental action, (iv)a Controllable Completion Factor for any consecutive 60-day period of [***] or below, (v)a Controllable On-Time Arrival Rate for any consecutive 60-day period of [***] or below, (vi) a failure to meet the terms of Section 9.01(j) hereof), and (vii) a material breach of the Ticket Handling Terms as set forth in Exhibit J hereto. (c)By Contractor for Breach.Contractor may terminate this Agreement upon the occurrence of any material breach of this Agreement by Continental, which breach shall not have been cured (i)within three days after written notice is delivered by Contractor to Continental of Continental’s uncured failure to make two consecutive payments owed by Continental to Contractor pursuant to Section3.06(a), or (ii)within 60days after written notice of any other breach is delivered by Contractor to Continental. (d)Survival During Wind-Down Period.Upon any termination hereunder, the Term shall continue, and this Agreement shall survive in full force and effect, beyond the Termination Date until the end of the Wind-Down Period, and the rights and obligations of the parties under this Agreement, including without limitation remedies available upon the occurrence of events constituting Cause or material breach, shall continue with respect to the Covered Aircraft until they are withdrawn from this Agreement. Section 8.03Disposition of Aircraft during Wind-Down Period. (a)Termination by Continental for Cause.If this Agreement is terminated pursuant to Section8.02(a), then the Covered Aircraft shall be withdrawn from the capacity purchase provisions of this Agreement as of the Termination Date and shall cease to be Covered Aircraft as of such date.The provisions of this Section8.03(a) shall supersede any Wind-Down Schedule delivered pursuant to any other provision of this Agreement. (b)Termination by Continental for Breach or Change in Control.If this Agreement is terminated by Continental under Section8.02(b) or Section 5.03, then the Covered Aircraft, or in the event of a termination under clause (iii) of Section 8.02(b), the Covered Aircraft that are included within the grounded Contractor Fleet, shall be withdrawn from the capacity purchase provisions of this Agreement in accordance with the following terms and conditions: (i)Within 90days of delivery of any notice of termination delivered pursuant to Section8.02(b) or Section 5.03, which notice shall specify a Termination Date, Continental shall deliver to Contractor a Wind-Down Schedule, providing for the withdrawal of such Covered Aircraft from the capacity purchase provisions of this Agreement, delineating the number of each aircraft to be withdrawn by month. (ii)In the event of a termination pursuant to Section 8.02(b) or Section 5.03, the Wind-Down Schedule may not commence until the Termination Date and may not provide for the withdrawal of any Covered Aircraft beyond the applicable exit date for such Covered Aircraft. (c)Termination by Contractor for Breach.If this Agreement is terminated by Contractor under Section8.02(c), then the Covered Aircraft shall be withdrawn from the capacity purchase provisions of this Agreement on the Termination Date, which shall be set forth in the notice of termination delivered by Contractor to Continental pursuant to Section 8.02(c) and shall be at least 180days after the date of such notice. (d)Termination at End of Term.If the Agreement is terminated at the end of the Base Term (other than pursuant to Section 8.02), then each Covered Aircraft shall be withdrawn from the capacity purchase provisions of this Agreement on the first day of the month that is the tenth anniversary of the month in which such aircraft became a Covered Aircraft. Section 8.04Other Remedies for Breach. (a)Material Breach by Contractor.Upon a material breach of this Agreement by Contractor (including without limitation, those described in Section8.02(b)), which breach shall not have been cured within 60days after written notice delivered by Continental to Contractor, then for the period from such 60thday until such breach is cured or the Agreement is otherwise terminated by Continental pursuant to Section8.02(b), in addition to, and not in limitation of, any recourse or remedy available to Continental at law or in equity, then as consideration for Continental’s forbearance in exercising its termination remedies (the parties having agreed that the value of such forbearance may be difficult to calculate) and without any further action by any party, each item of Base Compensation shall be decreased to an amount equal to such item of Base Compensation (per hour, departure or other unit of measurement, as applicable) divided by [***]. (b)Material Breach by Continental.Upon a material breach of this Agreement by Continental, which breach shall not have been cured within 60days after written notice delivered by Contractor to Continental, then for the period from such 60thday until such breach is cured or the Agreement is otherwise terminated by Contractor pursuant to
